Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities: the limitation “…the entrance being configured to 20guides the air flow along opposite sides of the channel.” Should be “… the entrance being configured to guide the air flow along opposite sides of the channel.”  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a front portion configured to extend to a position closer to the introduction opening than an intersection point of the air introduction path and the guide flow path must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “…configured to extend to a position closer to the introduction opening than an intersection point of the air introduction path and the guide flow path “is unclear. The phrase configured to extend is unclear as configured to extend suggests that the front portion of the guide fence is an extensible portion that can be extending forward or backward in a direction when the disclosure teaches that the front portion is a portion of the guide fence extending in a direction. Further, the recitation in claim 1 “air introduction path extending from the 15introduction opening to form a guide flow path to guide a flow of the introduced air;” suggests that the air introduction path is portion of the guide flow path. This combined with the lack of a clear point of intersection described in the disclosure render this clause indefinite. As such the claim is indefinite and for the purpose of examination “wherein the guide fence comprises a front portion extending to a position closer to the introduction opening.”
Regarding Claim 12, The limitation “…an upper portion of the blocking wall facing and the connection bracket.” The blocking wall facing implies that there is an additional part of the blocking wall, a blocking wall facing, however the rest of the disclosure suggests that the blocking wall is facing the inner surface of the housing. Therefore, the claim is indefinite and for the purposes of examination, Examiner will interpret this claim as “wherein the blocking wall 5comprises a curved surface facing the inner surface of the housing, wherein a width of the blocking wall gradually decreases between an upper portion of the blocking wall facing the inner surface, and the connection bracket.”
Regarding Claim 20, the limitation “…configured to extend to a position closer to the introduction opening than an intersection points of the air introduction path and the guide flow path “is unclear. The phrase configured to extend is unclear as configured to extend suggests that the front portion of the guide fence is an extensible portion that can be extending forward or backward in a direction when the disclosure teaches that the front portion is a portion of the guide fence extending in a direction. Furthermore, the lack of a clear point of intersection described in the disclosure render this clause indefinite. As such the claim is indefinite and for the purpose of examination “wherein the guide fence comprises a front portion extending to a position closer to the introduction opening.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US Patent No. US 6625845 B2).
Regarding Claim 1, Matsumoto teaches A cleaner comprising: a housing (20) having an introduction opening through which air is introduced (5a); a filtering unit (11b) configured to be mounted in an inner space of the housing (see figure 48) , and defining a dust collection space (7) between the filtering unit (11b) and an inner surface of the housing (20); a cleaning unit (22 and the bottom portion of 21) configured to surround the filtering unit (11b), and configured to be raised and lowered inside the dust collection space (Matsumoto Para 145 “By repeatedly pressing down the operation portion 199 against the force exerted by the spring 100 and then releasing it, it is possible to move the ring 21 up and down together with the operation portion 199 and thereby clean the filters 11b.”)  along with a manipulation unit (199 and 197), wherein, when the cleaning unit is in an initial position (Figure 48), at least a portion of the cleaning unit (22) is connected to an air introduction path (Cleaning unit 22 makes contact with the air that enters from 5a) extending from the introduction opening (5a) to form a guide flow path to guide a flow of the introduced air (guide flow path defined by the air moving throughout the body 20); and a guide fence (top portion of 21) disposed along an outer edge of the cleaning unit (22)  and facing the inner surface of the housing (See how 21 extends towards inner surface of 20), the guide fence extending along the inner surface of the housing to form the guide flow path (the top portion of 21 extending along the inner surface of 20 is connected to guide flow path).
Regarding Claim 2, wherein the guide fence comprises a front portion (annotated Figure A) configured to extend to a position closer to the introduction opening than an intersection point of the air introduction path and the guide flow path (i.e. construed as the front portion of the guide fence extends towards introduction opening, see annotated Figure A).

    PNG
    media_image1.png
    857
    763
    media_image1.png
    Greyscale

Annotated Figure A: Figure 48 of Matsumoto
 Regarding Claim 3, Matsumoto teaches all the limitations of claim 1 and in addition teaches wherein the cleaning unit comprises a guide wall (Annotated figure B, bottom portion of 21) configured to extend continuously in a circumferential direction (21 is a ring, Matsumoto para 145 “FIG. 48 is a vertical sectional view of the cyclone dust collector 5 of the electric vacuum cleaner of this embodiment. In this embodiment, the ring 21”), the guide wall comprising an inclining surface (Annotated Figure B) and a lower portion comprising a guide edge (bottom of 21 see Annotated figure B); wherein the guide fence (top portion of 21) is configured to extend parallel to the guide wall (guide wall and fence extend parallel in the east/west) and is spaced apart from the guide wall (See Annotated Figure B), the guide fence facing the inner surface of the housing and extending along the inner surface (top portion of 21 faces inner surface of housing 20); wherein the guide flow path is formed between the guide wall and the guide fence (guide flow path extending from 5a is defined by 21 and 22 and therefore extends between the top portion of 21 and the guide wall; see Annotated Figure A and Annotated Figure B); and wherein an air introduction part is disposed in a portion of the cleaning unit connected to the introduction opening (Curved portion of 21 is connected via guide flow path to the introduction opening), the air introduction part being configured to connect the guide flow path with the introduction opening (Curved portion of 21 connect the guide flow path to the introduction opening via contacting the air of the flow path).

    PNG
    media_image2.png
    658
    609
    media_image2.png
    Greyscale

Annotated Figure B: Figure 48 of Matsumoto
Regarding Claim 7, Matsumoto teaches all the limitations of claim 1 and in addition teaches wherein the cleaning unit comprises:
a cleaning body (21) configured to surround the filtering unit (11b) and connected to the manipulation unit (199 and 197 via 100) to operate in cooperation with the manipulation unit (199 and 197), wherein the guide flow path is included in the cleaning body (guide flow path is defined by the cleaning body); and
a guide edge (bottom tip of 21) extending from a lower portion of the cleaning body (21) toward a bottom of the dust collection space (extends toward bottom of 20), the guide edge (bottom of 21) having a guide inclination (see curved portion on bottom 21 is connected via guide flow path to the introduction opening) surface provided on a surface of the guide edge facing the inner surface of the housing (inclined surface faces interior of 20);
wherein a gap between the guide inclination surface and the inner surface of the housing is configured to increase gradually in a direction toward the bottom of the dust collection space (the curved inclination, increases the gap between the inner surface and the and the guide inclination).
Examiner notes that the rejection of claim 7 follows a new and different interpretation of the prior art than claim 3 based on a new claim dependency.
Regarding Claim 8, Matsumoto teaches all the limitations of claim 7 and in addition teaches further comprising a guide wall disposed in the cleaning body (Left edge of 21) along a circumferential direction of the cleaning body (21 is a ring), the guide wall being inclined in a direction in which the cleaning unit is configured to be raised and lowered such that (left edge of 21 is inclined downward), when the cleaning unit is located at the initial position (shown in figure 48), the cleaning unit is configured to guide a flow of the air introduced through the introduction opening (Cleaning unit contacts and guides air that is introduced from 5a into the cyclone).
Regarding claim 9, Matsumoto teaches all the limitations of claim 1 and in addition teaches further comprising: an air introduction part (bottom portion of 22) disposed in a portion of the 5cleaning unit (22 and the bottom portion of 21) connected to the introduction opening to communicate the guide flow path with the introduction opening (Connected via contacting the air as a part of guiding the flow of air into the cyclone); and a duct blade disposed (edge of 5a) at one side of the air introduction part such that: the guide flow path extends along the duct blade (guide flow path extends throughout the cyclone body), and 10an imaginary extension line extending along a direction of the air introduction path meets an inner surface of the guide flow path (An imaginary line would intersect the cyclone body which defines the guide flow path).
Regarding Claim 11, Matsumoto teaches all limitations of claim 1 and in addition teach
further comprising:
a connecting plate (annotated Figure C) extending from a cleaning body of the cleaning unit in a direction in which the cleaning unit is configured to be raised and lowered (see connecting plate extending in up/down direction in annotated figure C);
a connection bracket (annotated figure C) configured to connect the connecting plate to the manipulation unit (connection bracket is connected to manipulation unit, via rod 197); and a blocking wall (annotated figure C) extending from the connecting plate in a direction opposite to a direction in which air flows along the guide flow path (annotated figure C).

    PNG
    media_image3.png
    335
    342
    media_image3.png
    Greyscale

Annotated Figure C: Figure 48 of Matsumoto
Regarding Claim 12, Matsumoto teaches all the limitation of claim 11 and in addition teaches wherein the blocking wall (annotated figure C) 5comprises a curved surface facing the inner surface of the housing (See annotated figure C where the curve faces the outer wall), wherein a width of the blocking wall (annotated Figure C) gradually decreases (See Annotated Figure C where the width of upper section is smaller than the lower section) between an upper portion of the blocking wall facing (the outward facing portion of the blocking wall) and the connection bracket (annotated Figure C).
Regarding Claim 13, Matsumoto teaches all the limitations of claim 1, and in addition teaches further comprising a filter rib (Annotated figure C) protruding from at least one of a side of the inner surface of the housing or an outer surface of a connecting plate (Annotated Figure C) facing the inner surface of the housing (See annotated figure C where filter rib faces inner surface of housing 20).
Regarding Claim 14, Matsumoto teaches all the limitations of claim 13, and in addition teaches wherein the filter rib (annotated figure C) is disposed adjacent to a channel (area between 11b and interior of 20) along which a connection bracket (annotated figure C) of the connecting plate is configured to be  raised and lowered (via manipulation unit 199 and 197), the filter rib further being disposed at a position close to an entrance of the guide flow path (filter rib is a part of the guide flow path, guiding air into the cyclone, close as it’s near the top of the body 5 where air introduction part 5a is located), the entrance being configured to guides the air flow along opposite sides of the channel (air is guided into a cyclone which flows through entire body 20, going from one side of the channel, (right side of the filter) to the other (left side of the filter)).
Regarding Claim 15, Matsumoto teaches all the limitations of claim 1, and in addition teaches further comprising:
a connection bracket connected to the manipulation unit and protruding from the cleaning unit (annotated figure D); and
a discharge inclining surface (annotated figure D) formed on an upper surface of the connection bracket and having a height that gradually decreases toward a bottom of the dust collection space (height diminish along a curve shown in annotated figure D).
Regarding Claim 16, Matsumoto teaches all the limitations of claim 15, and in addition teaches wherein the height of discharge gradually decreases along a direction of the air flow formed by the guide flow path (height diminishes along a curve shown in annotated figure D as air flows from 5a around to the edges of the cyclone).
Regarding Claim 17, Matsumoto teaches all the limitations of claim 15, and in addition teaches wherein the connection bracket (See annotated figure D) comprises a flat surface (Flat portion of Connection bracket) portion formed parallel to a direction in which the connection bracket is configured to be raised and lowered (Connection plate is extended in the up and down direction in the direction the manipulation unit moves), the flat surface portion facing a direction of the air flow formed by the guide flow path (Flat portion faces where the air flows), wherein a highest position of 10the discharge inclining surface is formed at an upper end of the flat surface portion (See annotated figure D).

    PNG
    media_image4.png
    334
    342
    media_image4.png
    Greyscale

Annotated Figure D: Figure 48 of Matsumoto
Regarding Claim 18, Matsumoto teaches all the limitations of claim 1 and in addition teaches further comprising: a connecting plate (Annotated Figure E) extending from a cleaning  body of the 15cleaning unit (22 and the bottom portion of 21) along a direction in which the cleaning unit is configured to be raised and lowered (Connecting plate extends up and down in the direction the manipulation unit raises and lowers), the connecting plate comprising a plate facing the inner surface of the housing (See Annotated Figure E, connecting plate faces inner surface) and gradually decreasing in width (See Annotated Figure E width decreases along the slope of the connecting plate); and a connection bracket (Annotated Figure E) disposed on a portion of the connecting 20plate configured to connect to the manipulation unit (See Annotated Figure E).
Examiner notes that the rejection of claim 18 follows a new and different interpretation of the prior art than claim 11 based on a new claim dependency.

    PNG
    media_image5.png
    355
    350
    media_image5.png
    Greyscale

Annotated Figure E: Figure 48 of Matsumoto
	Regarding Claim 19, Matsumoto teaches all the limitations of claim 18 and in addition teaches further comprising a reinforcement plate (annotated Figure E) coupled to the connecting plate (annotated Figure E), wherein the connection bracket (Annotated Figure E) is disposed in the reinforcement plate to 25connect the reinforcement plate to the manipulation unit (Annotated Figure E). 
Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US Patent No. US 6625845 B2) under another interpretation.
Regarding Claim 1, Matsumoto teaches A cleaner comprising: a housing (20) having an introduction opening through which air is introduced (5a); a filtering unit (11b) configured to be mounted in an inner space of the housing (see figure 48) , and defining a dust collection space (7) between the filtering unit (11b) and an inner surface of the housing (20); a cleaning unit (22) configured to surround the filtering unit (11b), and configured to be raised and lowered inside the dust collection space (Matsumoto Para 145 “By repeatedly pressing down the operation portion 199 against the force exerted by the spring 100 and then releasing it, it is possible to move the ring 21 up and down together with the operation portion 199 and thereby clean the filters 11b.”) along with a manipulation unit (199 and 197), wherein, when the cleaning unit is in an initial position (Figure 48), at least a portion of the cleaning unit (22) is connected to an air introduction path (Cleaning unit 22 makes contact with the air that enters from 5a) extending from the introduction opening (5a) to form a guide flow path to guide a flow of the introduced air (guide flow path defined by the air moving throughout the body 20); and a guide fence (21) disposed along an outer edge of the cleaning unit (22)  and facing the inner surface of the housing (See how 21 extends towards inner surface of 20), the guide fence extending along the inner surface of the housing to form the guide flow path (21 is connected to guide flow path).
Regarding Claim 4, Matsumoto teaches all the limitations of claim 1 and in addition teaches wherein the guide fence (21) comprises a front surface part formed on a front portion of the guide fence (elongated portion of 21) facing the introduction opening (5a), and wherein a degree of protrusion of the front surface part in a direction toward an air introduction part of the cleaning unit varies along a direction in which the cleaning unit is configured to be raised and lowered (curved portion of fence 21 has a varied protrusion toward introduction 5a).
Regarding Claim 5, Matsumoto teaches all the limitations of claim 1 and in addition teaches wherein the guide fence (21) comprises a front surface part facing (elongated portion of 21) the introduction opening (5a), the front surface part comprising at least one of a continuous curved surface (see curve from bottom to top of 21 ) or an inclined surface along a direction in which the cleaning unit is configured to be raised and lowered (cleaning part is raised and lowered in the north south direction).
Regarding Claim 6, Matsumoto teaches all the limitations of claim 1 and in addition teaches wherein the guide fence (21) comprises a front surface part facing the introduction opening (5a), the front surface part comprising:
a flat surface (extended portion of 21) disposed on a first portion of the front surface part facing the inner surface of the housing (faces the interior of housing 20), and
at least one of a curved surfaces (curved portion of 21) or an inclined surface disposed on a second portion of the front surface part facing an inner portion of the guide flow path (inclined portion faces interior of 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 6625845 B2) in view of a different embodiment (fifteenth embodiment) Matsumoto. 
Regarding Claim 10, Matsumoto teaches all limitations of claim 1, but does not explicitly teach 15an introduction housing connected to the housing and defining the introduction opening; a guide blade disposed in the introduction housing to block one side of an introduction flow path; and a duct blade disposed in the cleaning unit and being arranged 20along an imaginary extension line with the guide blade
However Matsumoto’s alternative embodiment does explicitly teach an introduction housing (5a in Fig 41) connected to the housing (5) and defining the introduction opening ( exit of 5a); a guide blade (13) disposed in the introduction housing to block one side of an introduction flow path; and a duct blade (see annotated Figure F) disposed in the cleaning unit and being arranged 20along an imaginary extension line with the guide blade (duct blade is located along extension line of guide blade). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air introduction part to include a guide and duct blade in order to better guide the air into the cyclone to ensure the cyclone works to dislodge dust and debris from the air.

    PNG
    media_image6.png
    263
    325
    media_image6.png
    Greyscale

Annotated Figure F: Figure 41 of Matsumoto
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Nam (US 20170332860 A1).
	Regarding Claim 20, Matsumoto teaches A cleaner comprising: a housing (20) having an introduction opening (5a) through which air is 69Attorney Docket No. 15531.0002-00000 introduced; a first cyclone part (5, interior of vacuum cleaner) configured to be mounted to the housing and to separate dust from the air introduced through the introduction opening (7 first cyclone is space in chamber surrounding 11b); 5a cleaning unit (22) configured to surround a second part (11b), and configured to be raised and lowered inside the dust 10collection space (22 is raised or lowered via manipulation unit 199 and 197), wherein, when the cleaning unit is in an initial position, at least a portion of the cleaning unit is connected to an air introduction path extending from the introduction opening to guide a flow of introduced air (22 is connected to the air flow path as it is in the path of the cyclone and assists in guiding air through the cyclone); a manipulation unit (199 and 197) connected to the cleaning unit (22) and 15disposed at least partially inside the housing (197 is inside the housing), the manipulation unit being mounted to the housing such that the cleaning unit is raised and lowered based on the manipulation unit being raised and lowered (199 is lowered and lowers 197 in response); a manipulation lever (199 and 197) disposed on the manipulation unit (199 and 197) and 20configured to protrude outside of the housing (199 protrudes outside the housing); and a guide fence (21) disposed along an outer edge of the cleaning unit (21 is on the outer edge of 22) and facing the inner surface of the housing (22 faces the inner surface of the housing), the guide fence (21) extending along the inner surface of the housing to form a guide flow path (guide fence helps form guide flow path and is connected to the cyclone path), 25wherein the guide fence comprises a front portion (annotated Figure A) configured to extend to a position closer to the introduction opening than an intersection point of the air introduction path and the guide flow path (front portion extends towards introduction opening).
However, Matsumoto does not teach; 5a second cyclone part configured to be mounted in an inner space of the housing, and defining a dust collection space between the second cyclone part and an inner surface of the housing.
But Nam does teach a similar configuration wherein 5a second cyclone part (second cyclone 130) configured to be mounted in an inner space of the housing (130 is inside housing 10), and defining a dust collection space (121) between the second cyclone part (130) and an inner surface of the housing (10).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter of Matsumoto to be a second cyclone unit in order to increase the energy efficiency of the vacuum by reducing the loss of airflow (Nam Par [0087-0088] “According to the present invention, there is the advantage that the path through which the air discharged from the dust separation unit, that is, the air discharged upward from the second cyclone unit 190 flows to the suction motor 20 can be reduced and a change in direction of air can be decreased, so a loss of airflow can be reduced. As the loss of airflow is reduced, suction force can be increased and the lifetime of the battery 40 for supplying power to the suction motor 20 can be increased.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCormick (US 20040025285 A1) teaches a similar cleaning unit however the cleaning unit moves radially and not vertically. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723